Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 17 is objected to because of the following informalities:  on line 2 it unclear EXACTLY which part of the tip assembly is being recited.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al 2015/0056848.
	Regarding claim 16, Yu et al (front page) discloses a tip assembly for an endoscope, the tip assembly comprising: a tip housing 13 (the upper wall); and an adaptor 11 (lateral walls and unshown rear wall), comprising a body, made of an electrically non-conductive material and forming a one-piece monolithic construction with the tip housing, and a plurality of electrical pins 20, made of an electrically conductive material and passing through the body of the adaptor.  Note that the endoscope is not positively recited and thus Yu et al is deemed to disclose the positively recited subject matter.
	Regarding claim 17, Yu et al discloses the tip assembly further comprises one or more wings 15 (four shown) coupling together the tip housing 13 and the adaptor 11 such that the adaptor is aligned with the tip housing and does not move relative to the tip housing; and the one or more wings form a one-piece monolithic construction with the tip housing and the adaptor.
Claims 1-15 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the combination of the printed circuit board, electrical component, and adaptor, the electrical pins of the adaptor connected at one end to solder balls of the component and at the other end to the circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832